 1

 2

 3

 4                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 5                                        AT SEATTLE

 6    NICHOLAS M. PATE,

 7                                   Plaintiff,             Case No. C19-1350-RSL

 8            v.
                                                            ORDER DISMISSING CIVIL RIGHTS
 9    SKAGIT COUNTY SUPERIOR COURT,                         ACTION

10                                   Defendant.

11

12          The Court, having reviewed plaintiff’s complaint, the Report and Recommendation of the

13   Honorable Mary Alice Theiler, United States Magistrate Judge, any objections thereto, and the

14   remaining record, hereby finds and ORDERS as follows:

15          (1)     The Report and Recommendation is approved and adopted;

16          (2)     This action is DISMISSED without prejudice under 28 U.S.C. § 1915(e)(2)(B) for

17   failure to state a cognizable ground for relief; and

18          (3)     The Clerk is directed to send copies of this Order to plaintiff and to the Honorable

19   Mary Alice Theiler.

20          Dated this 12th day of December, 2019.

21
                                                    A
                                                    ROBERT S. LASNIK
22
                                                    United States District Judge
23

     ORDER DISMISSING CIVIL
     RIGHTS ACTION - 1
